[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________          FILED
                                                     U.S. COURT OF APPEALS
                                  No. 09-13653         ELEVENTH CIRCUIT
                                                        FEBRUARY 5, 2010
                              Non-Argument Calendar
                                                            JOHN LEY
                            ________________________
                                                          ACTING CLERK

                         D. C. Docket No. 08-00768-CV-W-N

NAOMI B. KNIGHT,
f.k.a. Naomi B. Poole,

                                                              Plaintiff-Appellant,

                                      versus

UNUM LIFE INSURANCE
COMPANY OF AMERICA,

                                                             Defendant-Appellee.


                            ________________________

                   Appeal from the United States District Court
                       for the Middle District of Alabama
                         _________________________

                                 (February 5, 2010)

Before CARNES, MARCUS and PRYOR, Circuit Judges.

PER CURIAM:

      Naomi Knight appeals pro se the summary judgment in favor of Unum Life
Insurance Company. The district court ruled that Knight’s action to recover long

term disability benefits was untimely. We affirm.

      Infirmary Health System hired Knight as a nurse in the cardiac catherization

unit of Mobile Infirmary Medical Center and provided Knight with an insurance

policy issued by Unum that provided short term and long term disability benefits.

The policy stated that a policyholder could commence “legal action regarding [a]

claim 60 days after proof of claim has been given and up to 3 years from the time

proof of claim is required, unless otherwise provided under federal law.” Knight

received short term disability benefits for her absences from work caused by

allergic reactions to latex between October 2001 and May 2002. In June 2002,

Knight’s claim was transferred to Unum’s long term disability division. On

September 30, 2002, Unum denied Knight long term disability benefits beyond

June 25, 2002. Knight appealed and, on December 13, 2002, Unum extended

Knight’s benefits to December 5, 2002. Knight did not challenge Unum’s

decision.

      On January 18, 2005, Unum mailed Knight a form to request reassessment

of her claim for long term disability benefits. Knight completed the form and

submitted it to Unum on May 6, 2006. Knight executed a waiver and release

explaining that the time required to reassess her claim would be excluded from, but



                                         2
would not renew, the statute of limitation to commence an action to recover

disability benefits.

       To the extent that following the reassessment there remains a
       complete or partial denial of benefits, my right to initiate or continue
       litigation regarding that portion of the prior denial that has not been
       reversed or changed is not waived. In addition, any applicable statute
       of limitations is tolled during the pendency of the reassessment of my
       claim; however, I understand that my participation in the Claim
       Reassessment Process will not revive or reinitiate the statute of
       limitations with respect to the previous claim decision.

       On October 17, 2006, Unum notified Knight that she was entitled to long

term disability benefits between December 6, 2002, and July 24, 2003. On March

23, 2007, Knight mailed Unum a letter and attached a copy of a decision by the

Social Security Administration granting Knight disability benefits. In her letter,

Knight argued that Unum should extend her benefits beyond July 24, 2003.

       On September 17, 2008, Knight filed a complaint that Unum had

“breach[ed] [its] fiduciary duty and impair[ed] the obligation of contract under the

Employment Retirement Income Security Act” by denying her long term disability

benefits after July 24, 2003. Unum moved for summary judgment, and the district

court granted that motion.

       The district court interpreted Knight’s complaint as asserting two separate

grounds for relief: the breach of fiduciary duty by Unum, 29 U.S.C. § 1109, and

the recovery of unpaid long term disability benefits, id. § 1132(a)(1)(B). The

                                          3
district court ruled that Knight could not recover for Unum’s alleged breach of

fiduciary duty because Knight sought a remedy that would benefit her individually,

instead of the employee benefit plan. See Massachusetts. Mut. Life Ins. Co. v.

Russell, 473 U.S. 134, 142–44, 105 S. Ct. 3085, 3090–91 (1985). The district

court ruled that Knight commenced her action to recover unpaid benefits after the

period of limitation had expired.

      Knight argues that her complaint was timely, but we disagree. Knight’s

policy imposed a three-year statute of limitation for her to file an a complaint about

the denial of disability benefits, and Knight does not argue that period of time is

unreasonable. See Northlake Reg’l Med. Ctr. v. Waffle House Sys. Employee

Benefit Plan, 160 F.3d 1301, 1303–04 (11th Cir. 1998). Knight commenced her

action after the statute of limitation expired.

      Knight argues that her action was timely based on the waiver and release

that she executed on May 6, 2006, but we disagree. The waiver stated the

limitation period would be tolled during the reassessment process and would

resume after Unum completed its reassessment. The limitation period commenced

on December 13, 2002, when Unum refused to extend Knight’s long term

disability benefits. The waiver stated that the statute of limitation would be tolled

“during the pendency of the reassessment of [Knight’s] claim,” but the three-year



                                            4
limitation period expired four months before Knight commenced the reassessment

process on May 6, 2006.

      Even if we were to find that the limitation period was tolled from the day

Knight received notice from Unum about the reassessment, her action would

nevertheless be untimely. Knight received her notice of the reassessment on

January 18, 2005, two years and one month after Unum denied Knight’s claim for

long term disability benefits. After the reassessment, Unum denied Knight’s claim

for benefits on October 17, 2006. Knight waited until September 17, 2008, a year

after the period of limitation would have expired, to file her complaint against

Unum.

      The summary judgment in favor of Unum Life Insurance is AFFIRMED.




                                          5